UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 BRIAN FORD,

                                 Plaintiff,

                     -against-                                   1:19-CV-6327 (CM)

 THE BOARD OF EDUCATION OF THE                                         ORDER
 CITY SCHOOL DISTRICT OF THE CITY
 OF NY a/k/a NYCBOE, NYCDOE,

                              Defendants.

COLLEEN McMAHON, Chief United States District Judge:

       By order dated November 6, 2019, the Court granted Plaintiff, who appears pro se, leave

to file an amended complaint within 60 days of the date of that order. On January 3, 2020, the

Court received from Plaintiff a letter requesting an extension of time to comply with that order.

(ECF 6.) The Court grants Plaintiff a 60-day extension of time to comply with the Court’s

November 6, 2019 order.

       The Court directs the Clerk of Court to mail a copy of this order to Plaintiff and note

service on the docket.

       If Plaintiff fails to file an amended complaint within 60 days of the date of this order, the

Court will dismiss this action for failure to state a claim on which relief may be granted. See 28

U.S.C. § 1915(e)(2)(B)(ii).
       The Court certifies under 28 U.S.C. § 1915(a)(3) that any appeal from this order would

not be taken in good faith, and therefore in forma pauperis status is denied for the purpose of an

appeal. Cf. Coppedge v. United States, 369 U.S. 438, 444-45 (1962) (holding that an appellant

demonstrates good faith when he seeks review of a nonfrivolous issue).

SO ORDERED.

 Dated:   January 8, 2020
          New York, New York

                                                          COLLEEN McMAHON
                                                      Chief United States District Judge




                                                 2
